UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SEKOU SHUTSHA,

                                Plaintiff,

                    -against-                                    21-CV-2461 (CM)

                                                                CIVIL JUDGMENT
NYPD SGT. CAO; NYPD SGT. RAYMOND
IP; CITY OF NEW YORK,

                                Defendants.

         Pursuant to the order issued May 10, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii). The Court declines, under 28 U.S.C. § 1367(c), to exercise

supplemental jurisdiction over any state law claims Plaintiff may be asserting.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     May 10, 2021
           New York, New York

                                                           COLLEEN McMAHON
                                                          United States District Judge
